Mates, J.,
delivered the following specially concurring opinion.
I concur in the result reached by the court and also the law declared in the opinion, but I dissent from that part of the opin*61ion which suggests to the legislature that there should be any change in the rule of evidence on the subject dealt with in the main body of the opinion. Indeed, I think it will be unwise for the legislature to change this well-established rule or to extend the doctrine announced by the opinion further than the courts have already extended it.